Citation Nr: 0329575	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-14 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant filed a timely appeal to reopen the 
issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  Thereafter, the veteran's claims file 
was transferred to the RO in Houston, Texas.

The Board has a duty to address the "new and material 
evidence" requirement in this claim even if the RO reopened 
the issue.  If new and material evidence has not been 
submitted, the claim's merits may not be considered.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. 
Cir. 1996).  Still, even before reaching that question the 
Board must establish that it has appellate jurisdiction under 
38 U.S.C.A. § 7105 (West 2002).  As the Board's initial 
review indicated a jurisdictional problem, the veteran was 
informed in July 2003 that the Board intended to address the 
question of the timeliness of appellant's appeal, and hence, 
the basis for the style of the issue on the title page. 


FINDINGS OF FACT

1.  Notice of the RO's decision denying entitlement to 
service connection for PTSD was sent to the veteran on 
February 8, 1999.  After receipt of a timely notice of 
disagreement, the RO sent a statement of the case (SOC) on 
March 29, 2001, with a cover letter describing the appellate 
process.

2.  By law, the veteran was required to submit a substantive 
appeal within 60 days of notice of the issuance of the March 
2001 statement of the case.

3.  The earliest document that can be construed as a 
substantive appeal was received at the Board on November 15, 
2001.

CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal to the 
RO's February 1999 denial of entitlement to service 
connection for PTSD. 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. §§ 20.202, 20.301(a), 20.302(b), 20.305, 20.306 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In September 1998, the RO received the veteran's claim to 
reopen his claim of entitlement to service connection for 
PTSD.

The RO issued a rating decision in February 1999 that denied 
entitlement to service connection for PTSD.  A copy of this 
rating decision was sent to the veteran on February 8, 1999.  
Later that month, the RO received a notice of disagreement 
from the veteran stating that he wished to appeal.

A February 2001 Board remand noted that the veteran had 
submitted a timely notice of disagreement, and remanded the 
claim to the RO for the issuance a statement of the case 
(SOC) regarding the issue.  On March 29, 2001, the RO issued 
a SOC regarding the issue.  A cover letter accompanying the 
SOC informed the veteran to read the instructions that came 
with the enclosed VA Form 9 informing him what he needed to 
do to perfect his appeal and how much time he had to do it.

On November 15, 2001, the Board received the veteran's VA 
Form 9, which clearly indicated that he was appealing the 
issue pertaining to PTSD.  The form indicates that it was 
signed and dated on July 16, 2001.  However, the document was 
faxed to the veteran's representative in November 2001.

A July 2003 Board letter notified the veteran that his 
substantive appeal (VA Form 9) that was received on November 
15, 2001, was untimely.  The letter also informed the veteran 
of steps involved in the appeal process and how the evidence 
showed the steps were not completed in a timely manner.  The 
veteran and his representative were also notified that if 
they were not in agreement with the decision, then they 
should submit a response as to why they were not in 
agreement.  A form explaining the appellate rights was 
enclosed.

In July and August 2003, the veteran contended that his 
substantive appeal had been filed on time with the Muskogee 
RO and that it had been subsequently misplaced in the 
transfer of his records to the Houston RO.  The veteran also 
contended that he never received his SOC until July 2001 and 
subsequently filed a timely substantive appeal.

Analysis

An appeal consists of a timely notice of disagreement (NOD) 
in writing and, after a SOC has been furnished, a timely 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202 (2002).  
A substantive appeal shall be filed within 60 days from the 
date of mailing of the SOC, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the rating decision that is being appealed, whichever time 
period ends later.  38 C.F.R. § 20.302(b)(2).  

The date of mailing the letter that notifies the veteran of 
the rating determination will be presumed to be the same as 
the date of that letter for the purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  Notice means written notification 
sent to the claimant at his or her latest address of record.  
38 C.F.R. § 3.1(q) (2003).  The Board also notes that either 
the veteran or his representative may file a substantive 
appeal.  38 C.F.R. § 20.301(a).  Additionally, VA regulations 
provide that, absent evidence of a postmark, it is presumed 
that any written document required to be "filed within a 
specified period of time", which includes a substantive 
appeal, was mailed 5 days prior to the actual receipt of the 
document by the RO, excluding Saturdays, Sundays, and legal 
holidays.  38 C.F.R. §§ 20.305(a), 20.306.

As noted above notice of the rating decision was sent on 
February 8, 1999, and the SOC was sent on March 29, 2001.  
Computation of the one-year period from the date of the 
rating decision ended on February 8, 2000; however, since the 
SOC was sent on March 29, 2001, the veteran had 60 days from 
this date in which to provide the RO with a Substantive 
Appeal.  Computation of the 60 day period began on March 30, 
2001, and including the 60 day from this date, ended on May 
30, 2001.  The substantive appeal, which was dated July 16, 
2001 and received in November 2001, was received more than 
one year after the issuance of the rating decision and beyond 
the 60 days following from issuance of the SOC.

Although the veteran contends that he did not receive a SOC 
until July 2001, and that he believed the SOC was sent to the 
Houston RO rather than to him, the evidence of record clearly 
indicates that the Muskogee RO mailed a copy of the SOC 
directly to the veteran at his most recent address on March 
29, 2001.  Moreover, the copy of the letter notifying the 
veteran that his claims file was being forwarded to the 
Houston RO reiterates that an SOC was mailed to him in late 
March 2001.  Although the Substantive Appeal was dated July 
16, 2001, and submitted to the Board no earlier than November 
15, 2001, both dates are beyond the 60 day limit for a timely 
substantive appeal.

Based on the evidence of record, the Board finds that the 
veteran did not submit a timely Substantive Appeal of the 
denial of his claim to reopen a claim of entitlement to 
service connection for PTSD.

Hence, the Board is without jurisdiction to address the 
issue.  38 U.S.C.A. § 7105.


ORDER

The appeal is dismissed for lack of jurisdiction.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



